UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 1, 2009 SEARS OIL AND GAS CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-151300 20-3455830 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 351-B Linden Street Ft. Collins, Colorado 80524 Registrant’s address Registrant’s telephone number, including area code: (970) 224-1189 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 8 - Other Events Item 8.01 Other Events. Sears Oil and Gas Corporation (the “Company”) was recently made aware that the incorporation date of the Company has been incorrectly stated as September 9, 2005 within its filings with the Securities and Exchange Commission (“SEC”).It was further noted that this incorrect incorporation date was also disclosed within the Quarterly and Annual reports filed by the Company with the SEC.The accurate incorporation date for the Company is October 18, 2005.As soon as the Company became aware of this discrepancy it notified its auditors.Because there has been minimal activity and no revenues it was determined that there was no material impact on the financial statement other than the incorrectly stated incorporation date.The Company has filed the financial statements impacted by the incorporation date discrepancy as a part of this report. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. The follow financial statements are included herein: First Quarter ended March 31, 2009. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sears Oil and Gas Corporation (Registrant) Date: June 2, 2009 By: /s/ William Sears William Sears Chief Executive Officer Chief Financial Officer 3 SEARS OIL AND GAS CORPORATION (A Development Stage Company) FINANCIAL
